           Case 2:21-cv-01556-GJP Document 1 Filed 04/01/21 Page 1 of 13




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
------------------------------------------------------------------------X
DARLEA FELDER,
                                                                            Civil Action No.
                                            Plaintiff,

                 v.

COMMONWEALTH OF PENNSYLVANIA                                                COMPLAINT
DEPARTMENT OF CORRECTIONS; JAMIE SORBER,
individually; JOSEPH TERRA, individually; and TERRI
FAZIO, individually,


                                            Defendants.                     Plaintiff Demands a
                                                                            Trial by Jury

------------------------------------------------------------------------X

Plaintiff, DARLEA FELDER, as and for her Complaint against the above Defendants

respectfully alleges upon information and belief as follows:



                                         NATURE OF THE CASE

    1. Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as codified, 42

        U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991,

        Pub. L. No. 102-166 (“Title VII”)) and 42 U.S.C. § 1981, and seeks damages to redress the

        injuries Plaintiff has suffered as a result of being discriminated against and harassed on the

        basis of her race and sex, and retaliated against on the basis of her reporting of the same.1


                                     JURISDICTION AND VENUE




1
 As Plaintiff’s analogous claims under the Pennsylvania Human Relations Act (“PHRA”) are
not yet ripe, Plaintiff reserves the right to amend this Complaint to add such claims once they are
available to her.
      Case 2:21-cv-01556-GJP Document 1 Filed 04/01/21 Page 2 of 13




2. This action involves questions of federal law under Title VII of the Civil Rights Act of

   1964 and 42 U.S.C. § 1981.

3. This court will have supplemental jurisdiction over the forthcoming state causes of

   action, as they arise out of the same nucleus of operative fact.

4. Venue is proper in this district based upon the fact that Plaintiff was employed by

   Defendants within the County of Montgomery, Commonwealth of Pennsylvania, within

   the Eastern District of Pennsylvania. Additionally, the events at issue took place in

   Montgomery County, Pennsylvania within the Eastern District of Pennsylvania.

5. Around July 10, 2020, Plaintiff dual-filed charges with the Equal Employment

   Opportunity Commission (“EEOC”) and Pennsylvania Human Relations Commission

   (“PHRC”) against all Defendants as set forth herein.

6. Around March 1, 2021, the EEOC issued Plaintiff her Notice of Right to Sue.

7. This action is being commenced within 90 days of receipt of the EEOC Notice of Right

   to Sue.



                                        PARTIES

8. Plaintiff DARLEA FELDER (hereinafter referred to as “Plaintiff” and/or “FELDER”) is

   seeking damages to redress the injuries Plaintiff has suffered as a result of being

   discriminated against by her employer on the basis of her race and sex, and retaliated

   against for complaining about and reporting the discrimination.

9. Plaintiff FELDER is an individual Black female who resides in the County of

   Philadelphia within the Commonwealth of Pennsylvania.
      Case 2:21-cv-01556-GJP Document 1 Filed 04/01/21 Page 3 of 13




10. At all times material, Defendant COMMONWEALTH OF PENNSYLVANIA

   DEPARTMENT OF CORRECTIONS (hereinafter referred to as Defendant and/or

   “PADOC”) was and is a Pennsylvania State Agency organized and existing under the

   laws of the Commonwealth of Pennsylvania.

11. At all times material, Defendant PADOC operated and continues to operate a correctional

   institution located at 1200 Mokychic Drive, Collegeville, PA 19426 known as “SCI

   [State Correctional Institution] Phoenix.”

12. At all times material since January 2020, Defendant JAMIE SORBER (hereinafter

   referred to as “SORBER”) was and is employed by Defendant PADOC as Superintendent

   of SCI Phoenix.

13. At all times material, Defendant SORBER held supervisory authority over Plaintiff.

14. At all times material, Defendant JOSEPH TERRA (hereinafter referred to as “TERRA”)

   was and is employed by Defendant PADOC as Deputy Superintendent for Centralized

   Services of SCI Phoenix.

15. At all times material, Defendant TERRA held direct supervisory authority over Plaintiff.

16. At all times material, Defendant TERRI FAZIO (hereinafter referred to as “FAZIO”) was

   and is employed by Defendant PADOC as Director of the DOC Bureau of Correction

   Education.

17. At all times material, Defendant FAZIO held supervisory authority over Plaintiff.


                                    MATERIAL FACTS

18. Plaintiff claims a continuous practice of discrimination and claims a continuing violation,

   and makes all claims herein under the continuing violations doctrine.
      Case 2:21-cv-01556-GJP Document 1 Filed 04/01/21 Page 4 of 13




19. Around April 2013, PADOC hired Plaintiff as a business teacher, initially working out of

   Defendant’s correctional institution known as “SCI Graterford.”

20. From the outset of Plaintiff’s employment, Defendants discriminated against her based on

   her race and sex and treated her differently than Defendants’ Caucasian and male

   employees.

21. When Defendant PADOC closed SCI Graterford in July 2018, Plaintiff began working at

   her current location of SCI Phoenix.

22. Plaintiff is currently the only female African American teacher working for Defendants at

   SCI Phoenix.

23. Notably, when Defendants’ teachers moved to SCI Phoenix from SCI Graterford,

   Defendants placed Plaintiff in the most dangerous and undesirable location in the new

   building, located in the back near the Hearing Examiner room for Defendants’ inmates.

   Defendants also instructed Plaintiff that she was not permitted to lock her classroom door

   under any circumstances despite the location, in response to which she detailed her

   reasoning for her need to do so to school principal Barr.

24. In contrast, Defendants’ Caucasian teachers were permitted to occupy classrooms in the

   front of the building, and Defendants even placed two Caucasian new hires in front

   rooms while denying Plaintiff the same opportunity, despite the obvious differences in

   seniority.

25. Throughout her employment, Plaintiff has also been paid less than her similarly situated

   Caucasian and male coworkers, including teachers who possess fewer credentials than

   Plaintiff.
      Case 2:21-cv-01556-GJP Document 1 Filed 04/01/21 Page 5 of 13




26. For example, both Plaintiff and her male coworker Terry Chrapacz (“Chrapacz”) began

   being paid at the same scale, and both provided Defendants proof of their higher

   education credentials in order to be paid a higher level in accordance with Defendants’

   policies. However, once they received proof of the necessary credentials, Defendants paid

   Chrapacz retroactively for the time he was paid at the lower level but refused to do the

   same for Plaintiff.

27. Plaintiff brought up the disparities in pay between herself and other teachers on numerous

   occasions to Defendant FAZIO, but her reports were not sufficiently addressed.

28. Defendants have also discriminated against Plaintiff based on her sex throughout her

   employment in myriad other ways.

29. For example, Defendants Defendants frequently changed Plaintiff’s job description to

   require her to perform additional work not expected of her male colleagues.

   Furthermore, Plaintiff was often required to teach additional classes and take on a larger

   workload than her similarly situated male colleagues.

30. Additionally, Defendants would often fail to provide Plaintiff with the tools and materials

   needed to properly perform her teaching duties, such as necessary rosters and student

   passes as well as the curriculum for newly-assigned classes, despite providing these tools

   to male teachers.

31. Despite Defendants’ failure to provide Plaintiff with the necessary materials to perform

   her work responsibilities, Plaintiff attempted to perform the work to the best of her

   ability. However, Defendants continued to harass Plaintiff about her perceived lack of

   progress that stemmed directly from the differing treatment that Defendants afforded

   Plaintiff and her male peers.
      Case 2:21-cv-01556-GJP Document 1 Filed 04/01/21 Page 6 of 13




32. Defendants’ employees also nitpicked and harassed Plaintiff in ways that they did not

   subject her male coworkers to, such as singling her out and telling other employees that

   Plaintiff insisted on “special treatment” when she only asked to be treated equally.

33. Around June 1, 2020, Plaintiff was sitting in her classroom when she overheard three

   other teachers (Mark Smida, Mary Irvin, and Matthew Cruise) laughing and joking about

   the ongoing protests and civil unrest occurring in Philadelphia in response to the death of

   George Floyd.

34. Specifically, Plaintiff heard the three teaches repeatedly refer to the African American

   protesters were “animals” and were “running in and out of stores like animals.”

35. Soon after, when Plaintiff was preparing for a staff meeting in another teacher’s room,

   the same three teachers who had made the prior offensive comments walked into the

   room and smirked at Plaintiff. Mark Smida (“Smida”) then stated “Didn’t I see you on

   TV yesterday on the Art Museum steps?” [Referring to the televised protests and riots in

   Philadelphia].”

36. In response, Plaintiff told Smida not to make any racial comments towards her. However,

   Smida continued, again asking “Didn’t I see you?” and laughing.

37. As Plaintiff was highly offended by Smida’s comments, she accordingly filed an

   “Incident Report” and reported the offensive comments in writing to Defendants’ Office

   of Equal Employment Opportunity.

38. Several days later, Defendants summoned Plaintiff to a meeting in Defendant SORBER’s

   office with several other superiors and coworkers, including Defendant TERRA, School

   Principal Barr, Smida, Mary Irvin, and several others.
      Case 2:21-cv-01556-GJP Document 1 Filed 04/01/21 Page 7 of 13




39. In that meeting, SORBER stated that “someone” had filed a racial discrimination claim

   while staring directly at Plaintiff and glaring at her. SORBER continued, stating that “too

   many people had been filing claims” and that “several people in the room” have open

   investigations. SORBER’s statements and actions made it perfectly clear that he was

   referring to Plaintiff, as the other people in the room also began staring at her. SORBER

   then read Defendant’s policy regarding discrimination and left the room.

40. Following SORBER’s statement, TERRA stated to the remaining employees that he was

   going to begin moving teachers’ classroom locations while also staring at Plaintiff.

   TERRA then angrily stated to Plaintiff that she was going to have to teach in two separate

   rooms on both sides of the prison buildings. When Plaintiff asked if she was

   understanding correctly that she would be the only teacher required to move back and

   forth between rooms, TERRA stated in response to “do as you’re told” and that “this will

   not be debated at all.”

41. This change required Plaintiff to walk back and forth between different areas (in a prison

   complex totaling 27 buildings on a 265-acre/1,060,000 sq. ft. site) in all weather

   conditions in order to reach her assigned classrooms.

42. Accordingly, Defendants retaliated against Plaintiff for engaging in protected activity by

   altering the terms and conditions of her employment.

43. Following the meeting, Smida angrily confronted Plaintiff, stating that “[I] knew you

   were going to say something like that” and claimed that “[the comments] were just a

   joke.”

44. Even more egregiously, around the following Monday, June 8, Defendants moved

   Smida’s classroom directly next to Plaintiff’s east side classroom, despite Plaintiff’s prior
      Case 2:21-cv-01556-GJP Document 1 Filed 04/01/21 Page 8 of 13




   report of Smida’s racial harassment and clear discomfort with working in close proximity

   to him following his harassing comments and behavior.

45. The same day, another of Plaintiff’s coworkers, Richard Jacobs (“Jacobs”), began making

   harassing comments to Plaintiff, asking her “Is it true that you don’t have a classroom?”

   and “Are you a transient?” In response, Plaintiff stated that it was not his business, but

   Jacobs continued to harass her, laughing and stating to Plaintiff that she was a “transient,

   because you have no home; you’re not like the rest of us.”

46. The next day, Jacobs continued his harassment, stating to another teacher in Plaintiff’s

   presence “Don’t be with Ms. Felder, she’s a transient. She’s like a homeless person

   traveling the streets.”

47. Despite Plaintiff’s reports to PADOC’s Equal Employment Opportunity office,

   Defendants did not take her reports seriously. By means of example, when Plaintiff

   followed up with Tiffany Epoca, the Equal Employment Opportunity Office Director,

   Epoca stated to her that the meeting was “not retaliation” and that “I know for a fact that

   [SORBER] is not discriminating against you because he didn’t give out any discipline.”

48. As Plaintiff remains employed by Defendants, Defendants continue to discriminate

   against Plaintiff in numerous ways, including but not limited to continuing to pay her less

   than similarly situated Caucasian and/or male coworkers, continuing to discriminate

   between Plaintiff and her Caucasian and/or male coworkers in relation to distribution of

   necessary supplies to perform her job, and refusing to address legitimate concerns of

   Plaintiff when she attempts to communicate with Defendants’ supervisors.
      Case 2:21-cv-01556-GJP Document 1 Filed 04/01/21 Page 9 of 13




49. Accordingly, Defendants continue to discriminate against and harass Plaintiff based on

   her race and sex, and have failed to properly remedy Plaintiff’s complaints of

   discrimination and retaliation.

50. As a result of Defendants’ conduct, Plaintiff was caused to sustain serious and permanent

   personal injuries, including permanent psychological injuries.

51. As a result of Defendants’ actions, Plaintiff felt and continues to feel extremely

   humiliated, degraded, victimized, embarrassed and emotionally distressed.

52. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

   continue to suffer the loss of income, the loss of salary, bonuses, benefits and other

   compensation which such employment entails, and Plaintiff also suffered future

   pecuniary losses, emotional pain, humiliation, suffering, inconvenience, loss of

   enjoyment of life, and other non-pecuniary losses. Plaintiff has further experienced

   severe emotional and physical distress.

53. As Defendant’s conduct has been malicious, willful, outrageous, and conducted with full

   knowledge of the law, Plaintiff demands Punitive Damages as against all Defendants,

   jointly and severally.

54. The above are just some examples of some of the discrimination and harassment to which

   Defendants subjected Plaintiff.

55. Defendants have exhibited a pattern and practice of not only discrimination but also

   retaliation.

56. Plaintiff claims alternatively (in the event that Defendants claim so or that the Court

   determines) that Plaintiff is an Independent Contractor, and Plaintiff makes all applicable
     Case 2:21-cv-01556-GJP Document 1 Filed 04/01/21 Page 10 of 13




   claims for the above conduct and facts under the applicable law pertaining to Independent

   Contractors.


                         AS A FIRST CAUSE OF ACTION
                   FOR DISCRIMINATION UNDER TITLE VII
               (Not Against Defendants TERRA, SORBER, or FAZIO)

57. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

   this complaint.

58. Title VII of the Civil Rights Act of 1964 states in relevant parts as follows: § 2000e-2.

   [Section 703] (a) Employer practices: It shall be an unlawful employment practice for an

   employer – (1) to fail or refuse to hire or to discharge any individual, or otherwise to

   discriminate against any individual with respect to his compensation, terms, conditions,

   or privileges of employment, because of such individual’s race, color, religion, sex, or

   national origin.”

59. Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. 2000e et

   seq., by discriminating against and harassing Plaintiff because of her race (Black) and sex

   (female).

60. As such, Plaintiff has been damaged as set forth herein.



                       AS A SECOND CAUSE OF ACTION
                     FOR RETALIATION UNDER TITLE VII
               (Not Against Defendants TERRA, SORBER, or FAZIO)

61. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

   this complaint.

62. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-3(a) provides

   that it shall be unlawful employment practice for an employer:
     Case 2:21-cv-01556-GJP Document 1 Filed 04/01/21 Page 11 of 13




   “(1) to … discriminate against any of his employees … because [s]he has opposed any
   practice made an unlawful employment practice by this subchapter, or because [s]he has
   made a charge, testified, assisted or participated in any manner in an investigation,
   proceeding, or hearing under this subchapter.”


63. Defendant engaged in unlawful employment practice prohibited by 42 U.S.C. $2000e et

   seq. by retaliating against Plaintiff with respect to the terms, conditions and/or privileges

   of her employment because of her opposition to and reporting of the unlawful

   employment practices of Defendant.


                         AS A THIRD CAUSE OF ACTION
                   FOR DISCRIMINATION UNDER 42 U.S.C. § 1981

64. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

   this complaint.

65. 42 U.S.C. § 1981 states in relevant part as follows:

   (a) Statement of equal rights: All persons within the jurisdiction of the United States shall

   have the same right in every State and Territory to make and enforce contracts, to sue, be

   parties, give evidence, and to the full and equal benefit of all laws and proceedings for the

   security of persons and property as is enjoyed by white citizens, and shall be subject to

   like punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no

   other. (b) “Make and enforce contracts” defined: For purposes of this section, the term

   “make and enforce contracts” includes the making, performance, modification, and

   termination of contracts, and the enjoyment of all benefits, privileges, terms, and

   conditions of the contractual relationship.

66. Plaintiff, as a Black woman, was discriminated against and harassed by Defendants

   because of her race as provided under 42 U.S.C. § 1981 and has suffered damages as set

   forth herein.
         Case 2:21-cv-01556-GJP Document 1 Filed 04/01/21 Page 12 of 13




                              AS A FOURTH CAUSE OF ACTION
                           FOR RETALIATION UNDER 42 U.S.C. § 1981

   67. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

   68. 42 U.S.C. § 1981 states in relevant part as follows:

       (a) Statement of equal rights: All persons within the jurisdiction of the United States shall

       have the same right in every State and Territory to make and enforce contracts, to sue, be

       parties, give evidence, and to the full and equal benefit of all laws and proceedings for the

       security of persons and property as is enjoyed by white citizens, and shall be subject to

       like punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no

       other. (b) “Make and enforce contracts” defined: For purposes of this section, the term

       “make and enforce contracts” includes the making, performance, modification, and

       termination of contracts, and the enjoyment of all benefits, privileges, terms, and

       conditions of the contractual relationship.

   69. Plaintiff, as a Black woman, was retaliated against by Defendants because of her

       reporting of discrimination and harassment in violation of 42 U.S.C. § 1981 and has

       suffered damages as set forth herein.

                                           JURY DEMAND

       Plaintiff requests a jury trial on all issues to be tried.


                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,

in an amount to be determined at the time of trial plus interest, including but not limited to all

emotional distress and back pay and front pay, punitive damages, liquidated damages, statutory
         Case 2:21-cv-01556-GJP Document 1 Filed 04/01/21 Page 13 of 13




damages, attorneys’ fees, costs, and disbursements of action; and for such other relief as the

Court deems just and proper.


Dated: March 26, 2021

                                              DEREK SMITH LAW GROUP, PLLC
                                              Attorneys for Plaintiff Darlea Felder


                                                 By: _____________________________
                                                    Nathaniel N. Peckham, Esq.
                                                    1835 Market Street, Suite 2950
                                                    Philadelphia, Pennsylvania 19103
                                                    Tel. (215) 391-4790
                                                    Fax: (215) 893-5288
                                                    nathaniel@dereksmithlaw.com
